EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Derek E. Clements on 29 December 2021, wherein amendments to clarify the intended invention were discussed.

The application has been amended as follows:
Claim 1, line 3 has been amended to replace the phrase “wave form” with the term - - waveform - -.

Claim 1, line 7 has been amended to replace the phrase “the waveform” with the phrase - - a waveform - -.

Claim 1, line 8 has been amended to add the term - - antenna - - after the term “dipole”.

Claim 5 has been amended to read:
5.	The blood glucose measuring apparatus of claim 4, wherein the display is configured to convert the parameter information into an impedance value and [display the] the displayed blood glucose level [corresponding] corresponds to the impedance value.

Claim 6 has been amended to add the phrase - - implanting the measurer into a blood vessel of a human body; - - between lines 4 and 5.

Claim 6, line 6 has been amended to add the phrase - - through the blood vessel - - after the term “frequency”.

Claim 10 has been amended to read:
10.	The method of claim 9, wherein the display is configured to convert the parameter information into an impedance value and [display the] the displayed blood glucose level [corresponding] corresponds to the impedance value.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, an apparatus or a method wherein a measurer comprising a dipole antenna is configured to be implanted in a blood vessel and is further configured to measure a reflection coefficient of the dipole antenna based on a waveform transmitted in the blood vessel from an IC chip of the measurer to the dipole, in combination with the other claimed elements or steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791